     Case 3:18-cr-01674-JLS Document 346 Filed 11/16/20 PageID.1074 Page 1 of 3



 1                              UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                       Case No. 18CR1674-JLS

 5              v.
 6
      CHRISTOPHER TOUPS (4),                          ORDER EXCLUDING TIME UNDER
 7    DR. MICHAEL VILLARROEL (6),                     THE SPEEDY TRIAL ACT
 8    DAVID HAWLEY (8),
      JAMES DEREK BROWN (9),
 9
10                     Defendants.

11
12         The Court finds as follows:
13         1.        The parties appeared for a status conference on Friday, November 13, 2020.
14 At that time, the defendants requested additional time to prepare the case for pretrial
15 proceedings and trial.        The parties requested, and the Court agreed, to continue the
16 substantive motions hearing initially set for January 22, 2021, to March 24, 2021. In
17 addition, the Court set a briefing schedule for motions and responses to be filed.
18         2.        On March 17, 2020, due to the COVID-19 pandemic, Chief Judge Larry A.
19 Burns declared a judicial emergency in the Southern District of California, which has been
20 continued by subsequent Orders until at least November 16, 2020. OCJ 18, 47.
21         3.        Amid the pandemic and the judicial emergency, on May 29, 2020, the grand
22 jury returned a second superseding indictment charging defendants Toups and Villarroel,
23 along with David Hawley and James Derek Brown. The defendants were arraigned on June
24 18, 2020, and counsel representing Hawley and Brown made their first appearances in this
25 case.
26         4.        The charges in this case reflect a complex insurance fraud scheme, involving
27 a long-running conspiracy of a dozen or more participants, events and witnesses spanning
28 multiple jurisdictions, and losses to the United States of over $2 million. The United States
     Case 3:18-cr-01674-JLS Document 346 Filed 11/16/20 PageID.1075 Page 2 of 3




 1 has produced voluminous discovery, which counsel needs time to review and evaluate.
 2 Based on these considerations, it would be unreasonable to expect adequate preparation for
 3 pretrial proceedings and trial to be completed within the otherwise applicable time limits.
 4         5.    As a result of the complexity of the case and the time needed to review and
 5 make effective use of the discovery, the defense requires additional time to evaluate which,
 6 if any, issues of fact or law to pursue and how to defend the case. The case is so complex
 7 that it is unreasonable to expect adequate preparation for pretrial proceedings and trial
 8 within the time limits otherwise prescribed by the Speedy Trial Act.
 9         6.    Given the grave public-health concerns discussed in Order of the Chief Judge
10 Nos. 18, 47, and others, the ends of justice served by a continuance in this case outweigh
11 the best interest of the public and defendants in a speedy trial.
12         7.    Failure to grant the continuance would be likely to make a continuation of the
13 proceeding impossible or result in a miscarriage of justice.
14         8.    Failure to continue the case would also likely put counsel, parties, witnesses,
15 and Court personnel at unnecessary risk.
16         9.    Due to the complexity of the case, the requirements of pre-trial preparation,
17 and in light of the restrictions imposed by current public-health concerns, it is also
18 unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself
19 within the Speedy Trial Act time limits. Thus, denial of a continuance is likely to deny all
20 counsel, including those newly appearing in the matter, the reasonable time necessary for
21 effective preparation, taking into account the exercise of due diligence.
22         10.   After consideration of the factors set forth in 18 U.S.C. § 3161(h)(7)(B), the
23 Court therefore finds that the time from January 22, 2021 until March 24, 2021 shall be
24 excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), on the grounds that the
25 ends of justice served by such a continuance of the motions hearing outweigh the best
26 interest of the public and the defendant in a speedy trial.
27
28
                                                  2
     Case 3:18-cr-01674-JLS Document 346 Filed 11/16/20 PageID.1076 Page 3 of 3




1         WHEREFORE, good cause having been shown, and pursuant to 18 U.S.C.
2 § 3161(h)(7), it is hereby ORDERED that the time from January 22, 2021 to March 24,
3 2021 is excluded from Speedy Trial Act calculations.
4         Nothing in the Court’s order should preclude a finding that other provisions of the
5 Speedy Trial Act dictate that additional time periods are excluded from the period within
6 which trial must commence.
7          IT IS SO ORDERED.
     Dated: November 16, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
